Citation Nr: 0321646	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 2001, for the award of a total disability compensation 
rating based on individual unemployability (TDIU rating).

2.  Entitlement to retroactive clothing allowance payments.

3.  Entitlement to an increased rating for service-connected 
residuals of a healed fracture of the first metatarsal of the 
left foot, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had recognized service from August 1946 to 
January 1947, and from August 1948 to May 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a January 1993 decision by the RO in 
Columbia, South Carolina which denied an increase in a 
noncompensable rating for service-connected residuals of a 
healed fracture of the first metatarsal of the left foot.  In 
a January 1994 rating decision, the RO granted a 10 percent 
rating for the service-connected left foot disability.  This 
case also comes to the Board on appeal from a May 2001 rating 
decision which granted a TDIU rating, effective February 22, 
2001; the veteran appealed for an earlier effective date.  In 
December 2001, the RO denied entitlement to payments of 
retroactive clothing allowance.  The veteran has also 
appealed this matter.

The veteran testified at hearings at the RO before a hearing 
officer in October 1993 and November 1994.  The record 
indicates the veteran canceled a hearing in September 2002 at 
the RO before a hearing officer.  He testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2003.




REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Huston v. Principi, No. 
01-575 (U.S. Vet. App. July 11, 2003).  

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002), 
Quartuccio, supra, and Huston, supra.  Hence this case must 
be remanded in order for the RO to provide the veteran and 
his representative with such notice.

Moreover, the Board notes that at his March 2003 Board 
hearing, the veteran indicated that all of his pertinent VA 
medical records were not associated with the claims file.  
Such records must be obtained prior to appellate review.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Any recent treatment records should also be 
obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claim for an increased rating for the 
service-connected left foot disability, the Board notes that 
the most recent VA examination was performed in April 2001.  
Given the length of time since the last VA examination, the 
veteran must be afforded a new examination.  38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claims for 
entitlement to an earlier effective date 
for the award of a TDIU rating, 
retroactive clothing allowance payments, 
and an increased rating for service-
connected residuals of a healed fracture 
of the first metatarsal of the left foot.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim. The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra, and Huston, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
left foot disability or for sciatic 
atrophy since 1997.  The RO should 
contact the named medical providers and 
obtain copies of all related medical 
records which are not already on file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a healed fracture of the 
first metatarsal of the left foot.  All 
indicated tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

4.  The RO should then review the claims 
for entitlement to an earlier effective 
date for the award of a TDIU rating, 
retroactive clothing allowance payments, 
and an increased rating for service-
connected residuals of a healed fracture 
of the first metatarsal of the left foot.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


